Citation Nr: 0810934	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  07-17 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension and pheochromocytoma.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

(The issue of eligibility for enrollment in the Department of 
Veterans Affairs (VA) health care system is the subject of a 
separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.

By rating decision dated in July 1956, the Regional Office 
(RO) denied the veteran's claim for service connection for 
hypertension and pheochromocytoma.  He was notified of this 
decision and of his right to appeal by a letter dated the 
same month, but a timely appeal was not received.  He has 
subsequently sought to reopen the claim.  In a September 2006 
rating action, the RO concluded that new and material 
evidence had been submitted, reopened the claim for service 
connection for hypertension and pheochromocytoma, but denied 
it on the merits.  In addition, the RO denied service 
connection for heart, back and right leg disabilities, as 
well as for bilateral hearing loss.  

The issue of service connection for hypertension and 
pheochromocytoma on the merits, and the issues of service 
connection for a heart disability and hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  By rating decision dated in July 1956, the RO denied 
service connection for hypertension and pheochromocytoma.

2.  The evidence added to the record since the July 1956 RO 
decision provides a reasonable possibility of substantiating 
the claim for service connection for hypertension and 
pheochromocytoma.

3.  The service treatment records are negative for complaints 
or findings of a back disorder.

4.  A back disability was initially demonstrated many years 
after service, and there is no competent medical evidence to 
link it to service.

5.  A right leg disability was not shown in service or at any 
time following the veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for hypertension and 
pheochromocytoma is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.

3.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any additional 
evidence that pertains to the claim.  The veteran was advised 
of the evidence needed to establish a disability rating and 
effective date in March 2006 and January 2007 letters.  The 
claim was last readjudicated in September 2007.

With respect to whether the letters adequately addressed the 
issue of whether new and material evidence had been 
submitted, in light of the favorable disposition on this 
point, no further discussion of notice compliance is 
necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, private and VA medical records, extensive 
evidence submitted by the veteran, and the veteran's 
testimony at a hearing before the undersigned.  Attempts to 
obtain service personnel records resulted in a negative 
response and a determination that any further attempts to 
obtain them would be futile.  

The Board notes that a VA examination has not been provided 
with respect to the back and right leg claims.  The Court has 
held, however, that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  As will be shown below, there is no probative 
evidence of the veteran having suffered an in-service injury 
or event.  Thus, a VA examination is not necessary to decide 
the claims.  38 C.F.R. § 3.159(c)(4).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been a very active 
participant in the claims process, submitting multiple forms 
of evidence and personal statements.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection for back 
and right leg disabilities, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions and 
hearing testimony, service treatment records, private and VA 
medical records, lay statements, information from the 
National Personnel Records Center, deck logs, and multiple 
documents submitted by the veteran.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  


	I.  New and material evidence 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

In the present appeal, the last final denial of the claim for 
service connection for hypertension and pheochromocytoma is 
the RO's July 1956 determination.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will briefly summarize the evidence that was of record 
pertaining to the claim for service connection for 
hypertension and pheochromocytoma at the time of the July 
1956 RO determination, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The evidence of record at the time of the July 1956 rating 
decision included the service treatment records, information 
from the veteran's private physician and the report of a VA 
hospitalization.  The only pertinent finding in the service 
treatment records is the separation examination which was 
conducted in September 1955.  At that time the veteran's 
blood pressure was 146/98.  

A May 1956 statement from a private physician was also of 
record.  The physician indicated that he had treated the 
veteran from October to December 1955.  It was noted that the 
veteran related that he was told he had hypertension when he 
was discharged from service.  The veteran also reported that 
he had been given a physical examination for employment in 
October, and that he was refused employment due to blood 
pressure.  Systolic pressure ranged from 130 to 160, and 
diastolic pressure ranged from 90 to 110.  No diagnosis was 
listed.

The veteran was hospitalized by the VA from April to May 
1956.  He related that hypertension had first been discovered 
at the time of his discharge from service, and that elevated 
readings were present on an employment examination, as well 
as when he entered Kent State University in January 1956.  It 
was noted that subsequent readings had been normal.  The 
veteran was seen for a cardiology consultation and it was 
felt that the veteran did not have hypertension as such.  It 
was indicated that the veteran had a labile nervous system 
with a neurogenic elevation of pressure under stress, and 
that no therapy was indicated.  The hospital course shows 
that his blood pressure was recorded three times a day.  The 
highest reading was 155/90.  A histamine provocative test was 
done, and his blood pressure was taken at 30 second intervals 
for eight minutes, and every minute thereafter for five 
minutes.  There was no elevation in his blood pressure, and 
the final blood pressure reading was 132/88.  Later during 
the hospitalization, a regitine test was done with a 
controlled blood pressure of 155/80.  After administration of 
regitine, his blood pressure was recorded every minute for 
five minutes, and then every two minutes for 15 minutes.  The 
highest blood pressure was 142/80, and the final blood 
pressure at the end of 15 minutes was also 142/80.  This test 
was interpreted as negative.  It was felt that the veteran 
did not have significant hypertension and in fact did not 
have hypertension at all.  The diagnosis was medical 
observation for hypertension, no disease found.

The RO denied the veteran's claim for service connection for 
hypertension and pheochromocytoma in July 1956 on the basis 
that hypertension was not demonstrated on VA hospitalization 
in May 1956.

The additional evidence includes private medical records.  In 
a January 2006 statement, a private physician indicated that 
the veteran had first been seen by 
him and his then-associate in 1989, and that the diagnoses 
include essential hypertension.  In a statement received in 
October 2007, a private physician wrote 
on a copy of the May 1956 private treatment report that he 
was treating the veteran for hypertension.  The physician 
added that according to the VA records, the veteran was 
diagnosed with hypertension in October 1955, and that he has 
had the condition for more than 52 years.  

Thus, the evidence relates to a previously unestablished fact 
and furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for hypertension and 
pheochromocytoma.  The Board concludes that new and material 
evidence has been submitted and, accordingly, the claim is 
reopened.

	II.  Back and right leg disabilities

The veteran asserts that he injured his back and right leg in 
service.  He claimed that his back and leg problems were 
suffered in an accident at his battle station during general 
quarters.  He stated that while running in the dark to his 
battle station, he tripped over an open hatch and slammed 
into the gun mount, resulting in injuries to his back and 
right leg.  

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The veteran was seen 
by a private physician in March 1995 and reported a past 
medical history of low back discomfort with physical therapy 
and some possible traction in 1977.  The veteran reported 
improvement in his leg pain in November 1997.  A private 
physician noted that the veteran complained of lower back and 
right leg pain in May 2003.  The veteran related that the 
problem started 30 years earlier.  He also stated he had 
injured his right knee the previous year.  The diagnosis was 
lumbar or lumbosacral intervertebral disc degeneration.  In a 
January 2006 letter, a private physician related that he had 
treated the veteran from July 1989 to January 1994.  He had 
been seen for a total of eleven times, and that the diagnoses 
included back strain.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  In this 
regard, the Board observes that there is no indication in the 
service treatment records of any complaints or findings 
concerning the back or right leg.  The spine and lower 
extremities were evaluated as normal on the separation 
examination in September 1955.  The Board also points out 
that when he was hospitalized for unrelated complaints by the 
VA beginning in April 1956, no pertinent abnormalities were 
reported on the physical examination.  It must be noted that, 
contrary to his current allegations, the veteran specifically 
denied being hospitalized or on sick call while in service.  

The evidence establishes that a back disability was initially 
documented many years after service.  There is no objective 
evidence of any right leg disability either in service or at 
any time thereafter.  The only evidence supporting the 
veteran's claim that any current back or right leg disability 
is related to service consists of his assertions.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
concludes that the absence of evidence of back or right leg 
disabilities in service or for years thereafter (or at all, 
in the case of his alleged right leg disability), is of 
greater probative value than the veteran's statements 
regarding the onset of his disabilities.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claims for service connection for back and right leg 
disabilities.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension and 
pheochromcytoma and, to this extent, the appeal is granted.

Service connection for a back disability is denied.

Service connection for a right leg disability is denied.

REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for hypertension and 
pheochromocytoma, as well as the claims for service 
connection for a heart disability and hearing loss.  

The record reflects that the veteran has not been afforded VA 
examinations to address the potential relationship between 
his claimed conditions and service.  With respect to 
hypertension, there is evidence of an elevated blood pressure 
reading at discharge and shortly thereafter, although a 
subsequent work-up was negative.  The veteran now suffers 
from hypertension.  Thus, a VA examination is necessary to 
determine whether his currently diagnosed hypertension is 
related to service.  Moreover, due to the potential 
relationship between hypertension and heart disease, such 
examination can also address whether the veteran's coronary 
artery disease is related hypertension, should that condition 
be deemed service related. 

In this regard, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the claim for hearing loss, the veteran has 
insisted that he was exposed to noise in his duty as a gunner 
in service.  The Board points out that his rating in service 
was "DK-2901-34," (disbursing clerk) and the related 
civilian occupation was cashier.  He reports that his battle 
station was that of a gunner, and that while on the USS 
Andromeda they conducted target practice.  The record shows 
the veteran served aboard the USS Andromeda from March 31, 
1952 to February 18, 1954 and deck logs confirm the presence 
of the ship in Korea.  However, the deck logs, dating from 
December 15, 1952 through February 15, 1953, do not appear to 
show the guns being fired for combat purposes or target 
practice during that time frame.  During private treatment in 
1995, well prior to the instant claim, the veteran reported 
operating big guns and standing next to the 5 inch guns in 
service.  While there is no evidence corroborating his claims 
of extensive noise exposure, the Board finds it reasonable to 
expect that the veteran, at some point during his active 
duty, was exposed to loud noise consistent with acoustic 
trauma.  Thus, the Board finds that a VA examination to 
determine whether his current hearing loss is related to his 
military service is in order.   

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension, 
heart disease, and hearing loss following 
his separation from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA cardiology examination to determine 
the nature and etiology of hypertension 
and heart disease.  All necessary tests 
should be performed.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner is requested 
to furnish an opinion concerning whether 
the veteran's current hypertension is at 
least as likely as not (50 percent 
probability or greater) related to the 
elevated blood pressure noted in service 
and shortly thereafter, or is otherwise 
related service.  If the examiner 
concludes the hypertension is related to 
service, he/she should thereafter provide 
an opinion concerning whether it is at 
least as likely as not that hypertension 
caused or aggravated (permanently 
worsened beyond natural progression) the 
veteran's heart disease.  If hypertension 
caused a permanent increase in the 
severity of the veteran's heart disease, 
the examiner should quantify, if 
possible, the extent to which the heart 
disease was aggravated by the 
hypertension.  The examiner should set 
forth the rationale for any opinion 
expressed.  

3.  The veteran should also be afforded a 
VA audiology examination to determine the 
nature and etiology of his hearing loss.  
All necessary tests should be performed.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following review of the claims folder and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
current hearing loss is due to the 
veteran's military service. 

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


